NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 15 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GWITCHYAA ZHEE CORPORATION;                     No.    21-35048
GWICHYAA ZHEE GWICH'IN TRIBAL
GOVERNMENT,                                     D.C. No. 4:18-cv-00016-HRH

                Plaintiffs-Appellees,
                                                MEMORANDUM*
 v.

CLARENCE ALEXANDER; DEMETRIE
ALEXANDER, (Dacho),

      Defendants-third-party-
      plaintiffs-Appellants,

 v.

DAVID BERNHARDT, Secretary of the In-
terior, in his official capacity,

      Third-party-defendant-
      Appellee.

                   Appeal from the United States District Court
                            for the District of Alaska
                   H. Russel Holland, District Judge, Presiding

                          Submitted December 10, 2021**

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                Seattle, Washington

Before: McKEOWN, MILLER, and BADE, Circuit Judges.

      Clarence and Demetrie Alexander appeal the district court’s judgment that

Gwitchyaa Zhee Corporation (“GZ”) was entitled to immediate and exclusive pos-

session of the three parcels of land adjacent to Tract 19 of Plat 2014-78, Fairbanks

Recording District, near Ft. Yukon, Alaska. The parties are familiar with the relevant

facts, so we do not recount them here. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo the district court’s order granting summary judgment, Momox-

Caselis v. Donohue, 987 F.3d 835, 840 (9th Cir. 2021), and its evidentiary rulings

for abuse of discretion, Clare v. Clare, 982 F.3d 1199, 1201 (9th Cir. 2020). We

affirm.

      The district court properly granted summary judgment to GZ on the Alexan-

ders’ claims under § 14(c) of the Alaska Native Claims Settlement Act, 43 U.S.C.

§ 1613(c)(1). The posting requirement at 43 C.F.R. § 2650.5-4(c)(1) did not require

GZ to post the boundaries of § 14(c) claims before submitting a map of boundaries

to the Bureau of Land Management. In any event, the Alexanders’ claim was barred

by the one-year statute of limitations in 43 U.S.C. § 1632(b). Even if the period

were tolled because the 2008 notice was inadequate, the limitations period has still

expired. In 2011, the Alexanders and their attorney met with the Cadastral Survey

Manager and the president of the Tanana Chiefs Conference to discuss Clarence’s


                                          2
§ 14(c) claim—thus showing that they were on actual notice that Clarence’s § 14(c)

claim did not include all the land that he thought it should. The law of the case

doctrine did not require the district court to reach a contrary result. See Askins v.

U.S. Dept. of Homeland Sec., 899 F.3d 1035, 1042 (9th Cir. 2018) (“The law of the

case doctrine does not preclude a court from reassessing its own legal rulings in the

same case.”).

      We also affirm the district court’s determination that the Alexanders’ adverse

possession claim failed as a matter of law. This conclusion did not violate the Al-

exanders’ right to a jury trial, because there were no remaining triable issues of fact.

See Sengupta v. Morrison–Knudsen Co., 804 F.2d 1072, 1077 n.3 (9th Cir. 1986)

(“The Constitution only requires that bona fide fact questions be submitted to a

jury.”). Assuming without deciding that the Alexanders could ever take title to the

land in question by adverse possession, the district court correctly concluded that the

Alexanders’ claim for adverse possession would fail on the hostility prong, since

Clarence affirmatively recognized GZ’s superior title to the land by filing a § 14(c)

claim. See Nome 2000 v. Fagerstrom, 799 P.2d 304, 310 (Alaska 1990); Tenala,

Ltd. v. Fowler, 921 P.2d 1114, 1120 (Alaska 1996).

      We do not address the Alexanders’ argument that Plat 2014-78 does not meet

the definition of a subdivision plat under Alaska law. See Martinez-Serrano v. INS,

94 F.3d 1256, 1259 (9th Cir. 1996) (“Issues raised in a brief that are not supported


                                           3
by argument are deemed abandoned.”). In any event, because the Alexanders intro-

duced Plat 2014-78 as evidence in the district court, they “cannot complain on appeal

that the evidence was erroneously admitted.” See Ohler v. United States, 529 U.S.

753, 755 (2000).

      Because the district court’s rulings on the merits were not erroneous, neither

was its decision to grant fees to GZ as the prevailing party.

      AFFIRMED.




                                          4